UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4935



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

GERALD ELLSWORTH GENERETTE,
                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-98-67)


Submitted:   February 24, 2006              Decided:   March 10, 2006


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Frank D. Whitney, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gerald E. Generette appeals from the district court’s

order revoking his supervised release and imposing a twenty-four

month sentence.    We affirm.

            Generette   contends       that    his    sentence    is    plainly

unreasonable because it exceeds the applicable guideline range

under U.S. Sentencing Guidelines Manual § 7B1.4(a), p.s. (2005),

and that a sentence within the guidelines would have imposed

adequate punishment. However, while the applicable guideline range

is one of the factors to be considered, it is advisory only, see
United States v. Davis, 53 F.3d 638, 640-42 (4th Cir. 1995), and we

find the district court properly considered Generette’s need for

intensive   drug   treatment    when    determining     the    length    of   his

sentence.   Thus, Generette’s sentence is not plainly unreasonable.

            Counsel’s motion to withdraw is denied. We dispense with

oral   argument    because   the   facts      and    legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.
                                                                        AFFIRMED




                                   - 2 -